UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-D ASSET-BACKED ISSUER Distribution Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the monthly distribution period from August 1, 2011 toAugust 31, 2011 Commission File Number of issuing entity 333-133170-01 and 333-60418-01 World Financial Network Credit Card Master Note Trust (Exact Name of Registrant as Specified in its Charter) Commission File Number of depositor: 333-133170 and 333-60418 WFN Credit Company, LLC (Exact Name of Registrant as Specified in its Charter) World Financial Network Bank (Exact Name of Registrant as Specified in its Charter) Delaware 31-1772814 (State or other jurisdiction of Incorporation or organization of the issuing entity) (I.R.S. Employer Identification No.) 220 West Schrock Road, Westerville, Ohio (Address of principal executive offices of issuing entity) (Zip Code) (614)729-5004 (Telephone number, including area code) N/A (Former Name, former address, if changed since last report) Title of Class Registered/reporting pursuant to (check one) Name of exchange (If Section 12(b) Section 12(b) Section 12(g) Section 15(d) Series 2004-C, Class A, Class M, Class B and Class C £ £ S Series 2009-A, Class A, Class M, Class B and Class C £ £ S Series 2009-B, Class A, Class M, Class B and Class C £ £ S Series 2009-D, Class A, Class M, Class B and Class C £ £ S Series 2010-A, Class A, Class M, Class B and Class C £ £ S Indicate by check mark whether the registrant: (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesSNo£[Check] PART I – DISTRIBUTION INFORMATION Item 1.Distribution and Pool Performance Information. The response to Item 1 is set forth below and in Exhibit 99.1. Are there any material modifications, extensions or waivers to pool asset terms, fees, penalties or payments during the distribution period or that have cumulatively become material over time?Yes£NoS Are there any material breaches of pool asset representations and warranties or transaction covenants?Yes£NoS Are there any material changes in the solicitation, credit-granting, underwriting, origination or pool selection criteria or procedures?Yes£NoS For each of Series 2004-C, Series 2009-A, Series 2009-B, Series 2009-D and Series 2010-A is the applicable Portfolio Yield averaged over any three consecutive Monthly Periods less than the applicable Base Rate averaged over such period?Yes£NoS Was the depositor required to designate additional accounts during the distribution period because: (i) the average Transferor Amount was less than the average Minimum Transferor Amount during any period of 30 consecutive days or (ii) the aggregate amount of principal receivables plus amounts in the Excess Funding Account was less than the Required Principal Balance on any business day during the distribution period?Yes£NoS Item 9.Exhibits. Exhibit No. Document Description Monthly Noteholder’s Statement for World Financial Network Credit Card Master Note Trust, Series 2004-C, Series 2009-A, Series 2009-B, Series 2009-D and Series 2010-A for the September 15, 2011 Payment Date. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. WFN Credit Company, LLC, as depositor Dated: September 15, 2011 By: /s/Daniel T. Groomes Name: Daniel T. Groomes Title: President INDEX TO EXHIBITS Exhibit No. Document Description Monthly Noteholder’s Statement for World Financial Network Credit Card Master Note Trust, Series 2004-C, Series 2009-A, Series 2009-B, Series 2009-D and Series 2010-A for the September 15, 2011 Payment Date.
